Case 2:19-cv-14143-RLR Document 43 Entered on FLSD Docket 07/30/2019 Page 1 of 8




                             UNITED STATES·DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.19-14143-CIV-ROSENBERG/MAYNARJ)

  JANET FOISIE, -,

         Plaintiff,

  v.

  PATRICIA A. BISS, WORCESTER
  POLYTECHNIC INSTITUTE, AND THE
  UNKOWN REPRESENTATIVE OF THE
  ESTATE OF ROBERT A. FOISIE,

         Defendants.
  ___________________;/
                              '
                           REPORT AND RECCOMENDATION ON
                        PLAINTIFF'S MOTION FOR REMAND (DE 19)


         TIDS CAUSE comes before this Court upon an Order of Reference (DE 33) and the

  above Motion. Having reviewed the Motion, Response, and Reply, this Court recommends th~t

  the Motion be granted for reasons that follow.

                                         BACKGROUND

         On June 8, 2016, Plaintiffs ex-husband, Robert Foisie, deeded a home at the address

  10220 Inverness Way, Port St. Lucie, Florida, 34986, ("the Port St. Lucie Home") to Patricia

  Biss ("Ms. Biss") in life estate, with the remainder to Worcester Polytechnic Institute ("WPI").

  (DE 1, Ex. A, at 26). On March 20, 2019, Plaintiff Janet Foisie filed suit in the Circuit Court of

  the Nineteenth Judicial Circuit, in and for St. Lucie County, Florida, against Defendants Ms. Biss

  and WPI. Plaintiff alleges that Robert Foisie fraudulently conveyed the Port St. Lucie Home to

  Ms. Biss and WPI to avoid his creditors. (DE 1, Ex. A, at 10).
Case 2:19-cv-14143-RLR Document 43 Entered on FLSD Docket 07/30/2019 Page 2 of 8




         On April 26, 2019, WPI removed the case to federal court, claiming that this Court has

  jurisdiction as there is complete diversity among the parties. (DE 1). WPI alleges that Plaintiff
                          I

  is a Florida citizen, WPI a corporate citizen of Massachusetts, and that Ms. Biss is a citizen and

  domiciliary of Antigua. (DE 1 at 2).

         On May 24, 2019, Plaintiff moved to remand this case to state court, arguing that Plaintiff .

  and Ms. Biss are both citizens of Florida, thus destroying diversity. (DE 19). Plaintiff points to ·

  the fact that Ms. Biss provided her addresses as Vero Beach and Port St. Lucie in a 2016

  deposition. (DE 19 at 3). Plaintiff also alleges that Ms. Biss is currently registered to vote in

  Florida.

         WPI filed a Memorandum in Opposition to Motion to Remand on June 7, 2019, again

  asserting that diversity exists because Ms. Biss is a citizen of and domiciled in Antigua. In

  support of its assertion that Ms. Biss is domiciled in Antigua, WPI points out that Mr. Foisie's

  will provided Ms. Biss was of "Jolly Harbour, Antigua." (DE 29, Ex. C). WPI alternatively

  argues in the memorandum that, even if Ms. Biss is domiciled in Florida, her citizenship should

 · not be considered as she was not properly served at the time of removaL (DE 29). Neither party

  has contested the citizenships of Plaintiff and WPI, nor the fact that Ms. Biss is a dual-citizen of

  the United States and Antigua.

         Further evidence shows that Robert Foisie left Ms. Biss all of his personal property in

  Antigua in his "Last Will." (DE 29, Ex. C). Moreover, Plaintiff attempted service upon Ms.

  Biss at the Port St. Lucie home on March 21, 2019. (DE 1, Ex~ A, at 46). Service was not

 . completed until Ms. Biss was personally served on June 4, 2019, at her home in Jolly Harbour,

  Antigua, however. (DE 30). Ms. Biss has not yet appeared in this lawsuit.



                                                2 of8
Case 2:19-cv-14143-RLR Document 43 Entered on FLSD Docket 07/30/2019 Page 3 of 8




                                             DISCUSSION

     I.      Removal Jurisdiction
                                                    '                               .
          Federal courts are courts of limited jurisdiction. While a defendant does have a right,

  given by statute, to remove in certain situations, plaintiff is still the master of her own claim.

  Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). Removal jurisdiction "raises

  significant federalism concerns[,]" therefore removal statutes are narrowly construed. University

  of S. Ala. v. American Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999). A district court

  considering a motion to remand "has before it only the limited universe of evidence available

  when the motion to remand is filed-i.e., the notice of removal and accompanying documents."

  Lowery v. Ala. Power Co., 483 F.3d 1184, 1213-14 (11th Cir. 2007) (footnote omitted). If that
                                     '.


  evidence is insufficient to establish removal, "neither the defendants nor the court may speculate

  in an attempt to make up for the notice's failings." Id. at 1214-15. However, "the district court

  when necessary [may] consider post-removal evidence in assessing removal jurisdiction." Pretka

  v. Kolter City Plaza II, Inc., 608 F.3d 744, 773 (11th Cir. 2010) (quoting Sierminski v. Transouth

  Fin. Corp., 216 F.3d 945, 949 (11th Cir. 2000)). The Court is required to construe the removal

  statutes narrowly and resolve any doubt against removal, Diaz v. Sheppard, 85 F.3d 1502, 1505

  (11th Cir. 1996), but it must be "equally vigilant" in protecting a defendant's right to proceed in

  federal court. Pretka, 608 F .3d at 766. AU doubts about removal jurisdiction must be resolved in

  favor of remand to state court. American Tobacco Co., 168 F .3d at 411.

          WPI alleges removal is proper because the parties are completely diverse pursuant to 28

  U.S.C. § 1332(a). §1332(a) confers federal jurisdiction in civil actions where the matter in

  controversy exceeds the sum or value of $75,000, and the action is between either (1) citizens of

  different states; (2) citizens of a state or subjects of a foreign state; and (3) citizens of different
                                                  3 of8
Case 2:19-cv-14143-RLR Document 43 Entered on FLSD Docket 07/30/2019 Page 4 of 8




  states and in which citizens or subjects of a foreign state are additional parties. See 28 U.S.C. §

  1332(a). The parties do not dispute that the amount in controversy is over $75,000, or that

  Plaintiff and WPI are diverse from one another. WPI argues that Ms. Biss' Antiguan citizenship

  creates alienage jurisdiction under §1332(a)(3). Therefore, this Court must resolve Ms. Biss'

  citizenship and domicile to determine whether federal alienagejurisdiction exists.

     II.      This Court Lacks Diversity Jurisdiction Because Ms. Biss Is A Dual-Citizen
              Domiciled in Antigua.

           Generally, when considering the citizenship of a dual-citizen for diversity purposes,

  courts look only to the individual's United States citizenship. Molinas Valle Del Cibao, C. par

  A. v. Lama, 633 F.3d 1330, 1341 (11th Cir. 2011) ("[A]n individual who is a dual citizen of the

  United States and another nation is only a citizen of the United States for the purposes of ·

  diversity jurisdiction under § 1332(a)"). As a dual-citizen of the United States and Antigua, Ms.

  Biss is a United States citizen for purposes of diversity jurisdiction. Dual-citizens cannot invoke

  their foreign citizenship while living abroad for alienage jurisdiction. Fret-Smith v. Vanterpool,

  511 F.3d 396 (3d Cir. 2008); see also Coury v. Prat, 85 F.3d 244, 250 (5th Cir. 1996). There is

  no dispute that Ms_. Biss is a dual citizen of the United States and ,Antigua, and this Court accepts

  it as true. · Thus, only Ms. Biss' United States citizenship is recognized for jurisdictional

  purposes.

           The Court must next consider Ms. Biss' domicile. See Rural Int'/ Bank Ltd. v. Key Fin.

  Inv. Grp. LLC, 2017 WL 3382788 (S.D.Fla. August 7, 2017) (explaining that "[a]fter citizenship

  is established, the next relevant inquiry is one of domicile."). "A person's domicile is the place

  of his 'true, fixed, and permanent home and principal establishment, and to which he has the

  intention ofreturning whenever he is absent therefrom." McCormick v. Aderholt, 293 F.3d 1254,

                                                 4 of8
Case 2:19-cv-14143-RLR Document 43 Entered on FLSD Docket 07/30/2019 Page 5 of 8




  1257-58. Domicile is a two-prong test, requiring both: (11) residence in the forum state, and (2)

  an intention to remain there indefinitely. Travaglio v. American Exp. Co., 734 F.3d 1266, 1269

  (11th Cir. 2013). Individuals may only be citizens of the state in which they are domiciled, and

  they have only one. domicile. Molinas Valley Del Cibao, C. por
                                                              '
                                                                 A., 633 F.3d at 1346. Moreover,

  "a change of domicile ~equires a concurrent showing of (1) physical presence at the new location

  with (2) an intention to remain there indefinitely." McCormick, 293 F.3d at 1258.

         American citizens domiciled abroad are considered "stateless," meaning that they are not

  a "citizen of a State" because they are not domiciled within a state. Newman-Green, Inc. v.

  Alfonzo-Larrain, 109 S.Ct. 2218, 2221 (1989) (holding that a U.S. citizen domiciled abroad is

  "stateless," and that in order to be a citizen of a state within the meaning of the diversity statute a

  person must both be a _citizen of the United States and be domiciled within a state); see also

  Molinas Valle Del Cibao, C. por A., 633 F.3d at 1341 ("U.S. citizens domiciled abroad are

  neither 'citizens of a State' under §1332(a) nor 'citizens or subjects of a foreign state' and

  therefore are not proper parties to a diversity action in federal court.") and Rural Int 'l Bank Ltd.

  v. Key Fin. Inv. Grp. LLC, 2017 WL 3382788 (S.D.Fla. August 7, 2018). The presence of a

  "stateless" party destroys a court's diversity jurisdiction, even when _there are otherwise diverse

  parties on the same side of the lawsuit. Orchid Quay, LLC v. Suncor Bristol Bay, LLC, 178

  F.Supp.3d 1300, 1303 (S.D.Fla. 2016).

         The evidence before this Court suggests that Ms. Biss is d9miciled in Antigua. It appears

  that Ms. Biss was residing in Antigua at the time the lawsuit was filed, considering the fact that

  she was personally served at her home in Antigua, and that service could not be completed at the

  Port St. Lucie Home. One way for a party to a lawsuit to satisfy the burden of producing

  evidence that another party has changed domicile is by showing that the other party resided
                                                  5 of8
Case 2:19-cv-14143-RLR Document 43 Entered on FLSD Docket 07/30/2019 Page 6 of 8




  elsewhere when the suit was filed. See King v. Cessna Aircraft Co., 505 F.3d 1160, 1171-72

  (11th Cir. 2007) (noting that a change of residence raises a presumption of domicile in the

  jurisdiction where the party is a resident at the time of filing,. and that the burden then shifts to

  the other party to show that the change of residence was in the exercise of some particular

  profession, office, or calling). There is no evidence showing that Ms. Biss intends to return to

  the United States, or that her Antiguan residence is for a temporary duration. Because Ms. Biss

  is domiciled abroad, she is "stateless," and her presence in this lawsuit destroys diversity

  jurisdiction.

      III.      Even if Ms. Biss is Not Domiciled in Antigua, the Only Other Possible Location
                of Domicile is hi Florida, Which Destroys Diversity Jurisdiction.

             If Ms. Biss has retained domicile in the United States, the available evidence suggests

  that she would be domiciled in Florida. Diversity jurisdiction requires that no plaintiff be a

  citizen of the same state as a defendant. Travaglio, 735 F.3d at 1268 (citing Triggs v. John

  Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998)). WPI has neither argued nor offered

  any evidence that Ms. Biss is domiciled in a state other than Florida. The Port St. Lucie home

  which Ms. Biss owns is in Florida, and no other evidence ties Ms. Biss to a state besides Florida.

  Thus, if she has retained a domicile in the United States there is no complete diversity between

  the parties because both Plaintiff and Ms. Biss would be domiciled in Florida.

             WPI alternatively argues that even if Ms. Biss is domiciled in Florida, this Court should

  not consider her Florida domicile in determining whether diversity jurisdiction exists pursuant to

  the forum defendant rule established in 28 U.S.C. § 1441(b)(2). Section 1441(b)(2) instructs that

  actions founded upon diversity "shall be removable only if none of the parties in interest·

  properly joined and served as defendants is a citizen of the state in which such action is brought."

                                                  6 of8
Case 2:19-cv-14143-RLR Document 43 Entered on FLSD Docket 07/30/2019 Page 7 of 8




  28 U.S.C. § 144l(b)(2). The forum defendant rule precludes removal of a case if a properly

  named and served defendant is a citizen of the forum state, even if complete diversity exists.

          The forum defendant rule is not applicable h~re. If Ms. Biss is domiciled in Florida,

  both she and the Plaintiff are Florida citizens for purposes of jurisdiction and there is no diversity

  between the parties. The law is clear that § 1441 (b)(2) does not permit a non-resident defendant,

  such as WPI, to remove an action to federal court before the resident defendant, that is, Ms. Biss,

  is served, if joinder of Ms. Biss defeats diversity jurisdiction and is otherwise proper. Ott v.

  Consolidated Freightways Corp. of Delaware, 213 F.Supp.2d 662, 666 (S.D.Miss. 2002).

 · "Diversity jurisdiction is determined by the face of the complaint, not by which defendants have ·

  been served." Id. (citing Hunter Doub/as Inc. v. Sheet Metal Workers Intern. Ass 'n. Local 159,

  714 F.2d 342 (4th Cir. 1983)). "[T]he fact that [a] resident defendant has not been served with

  process does not justify removal by [a] non-resident defendant." Pullman Co. v. Jenkins, 59

  S.Ct. 347, 350-51 (1939); see also Nasco v. Hertz Corp., 2010 WL 309033 (S.D.Fla. Jan. 25,

  2010) (holding that a defendant's non-diverse citizenship cannot be ignored simply because that

  defendant was not served at the time of removal, and that the court was required to remand the

  action unless the non-diverse defendant had been fraudulently joined).             Thus, the forum

  defendant rule.does not prevent remand in this case.

                                            CONCLUSION

         This Court could only have diversity jurisdiction if Ms. Biss is domiciled in a state other

  ,than florida. · If WPI is correct and Ms. Biss has changed her domicile to Antigua, her presence

  in this lawsuit destroys diversity because she is a United States citizen domiciled abroad. If Ms.

  Biss is domiciled in Florida, then diversity is again defeated because Plaintiff and Ms. Biss are

  citizens of the same state. There is no evidence to suggest that Ms. Biss is domiciled in a
                                             7 of8
Case 2:19-cv-14143-RLR Document 43 Entered on FLSD Docket 07/30/2019 Page 8 of 8




  different state than Florida. Consequently, WPI has not shown that this Court has diversity

  jurisdiction over this case ..

          ACCORDINGLY, this Court recommends to the District Court that the Plaintiffs

  Motion to Remand (DE 19) be GRANTED.

          The parties shall have fourteen (14) days from the date of this Report and

  Recommendation within which to file· objections, if any, with the Honorable Robin L.

  Rosenberg, the United States District Judge assigned to this case. Failure to file timely objections

 , shall bar the parties from a de novo determination by the District Court of the issues covered in

  this Report and Recommendation and bar the parties from attacking on appeal the factual

  findings herein. LoConte v. Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488
                                                   -
  U.S. 958 (1988). Conversely, if a party does not intend to object to this Report and

  Recommendation, then the party shall file a Notice of such within five (5) days of the date of this

  Report and Recommendation.

          DONE AND SUB.MITTED in Chambers at Fort Pierce, Florida, this Q.9\~ay of

  July, 2019.



                                                ~\'{\~>,~
                                                SHANIEK M. MAYNARD
                                                UNITED STATES MAGISTRATE JUDGE




                                                 8 of8
